Per Curiam
Casey Ellis appeals from the judgment denying his Rule 24.035 motion after he pled guilty to second-degree murder, armed criminal action, first-degree burglary, and attempted possession of a controlled substance. Ellis contends the motion court clearly erred in rejecting the claim that his plea counsel was ineffective for failing to inform him of the 85% minimum term on the second-degree murder charge. Upon review of the briefs and the record, we find no error and affirm the judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b)